t c memo united_states tax_court choate construction co petitioner v commissioner of internal revenue respondent docket no filed date matthew j howard for petitioner larry d anderson for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a dollar_figure deficiency in petitioner's income_tax for william millard choate choate is petitioner's founder and chief_executive_officer ceo after concessions the sole issue for decision is whether petitioner may deduct dollar_figure in compensation_for choate in as petitioner contends dollar_figure as respondent contends or some other amount we hold that petitioner may deduct dollar_figure section references are to the internal_revenue_code as in effect for the relevant periods rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner's principal_place_of_business was in marietta georgia when it filed the petition in this case petitioner is a construction company that specializes in building medical facilities eg operating rooms biomedical and clean rooms for laboratories highly sophisticated industrial and robotics facilities and plants that manufacture glass businesses use clean rooms to manufacture computer chips and pharmaceuticals and for activities that require a sterile environment of up to times cleaner than a hospital operating room petitioner's tax_year started on date and ended on date petitioner became an s_corporation on date b william millard choate college and early work experience choate graduated from vanderbilt university around with a bachelor of arts degree after graduation he worked for about a year for boyce steel co a structural steel fabrication company where he estimated bids and fabricated structural steel choate worked for gray construction co in glasgow kentucky approximately from to he worked as an estimator a project manager an assistant superintendent and a superintendent he returned to nashville around and worked for about a year at foster crayton co in a management training program and as an estimator and project manager he also worked as a concrete form worker and carpenter toon construction co choate was a manager at toon construction co toon in atlanta georgia from to choate was toon's chief of operations beginning in or choate hired david barrett barrett in assigned him to a construction_project and trained him choate hired patrick freese freese to serve as an estimator around choate hired jeff dudley dudley in dudley had no background in construction choate believed that dudley would be good at developing business choate taught dudley about construction and how to find construction job leads after choate became toon's president the third highest person in the company choate wrote a procedural manual for toon choate left toon for about months to serve as operations manager of the southeast division of the carlson construction co after months he returned to toon toon grew dramatically and its financial condition improved substantially while it employed choate c incorporation of petitioner choate left toon to incorporate petitioner in date economic conditions in the construction industry were poor at that time petitioner initially operated in choate's basement petitioner did not pay choate to use his home choate initially owned all of petitioner's stock choate has been petitioner's president ceo chairman of the board and the only member of petitioner's board_of directors since he incorporated it in choate designed petitioner's logo which petitioner still used at the time of trial petitioner grew very quickly after months petitioner had four or five employees in its office and some field superintendents petitioner then moved into a 784-square-foot office in petitioner moved into a big_number square-foot office at that time petitioner had about employees in petitioner had employees in petitioner moved into a big_number square-foot office d choate's role in petitioner's operation sec_1 personal investment of time and money choate worked only for petitioner after he incorporated it he worked hours a day days a week for the first years including the year in issue choate took one vacation lasting days in the first years after he incorporated petitioner choate lent all of his personal savings about dollar_figure to petitioner to help petitioner get surety bonds required to bid large jobs choate reported dollar_figure in interest_income from petitioner for dollar_figure for and dollar_figure for choate had contributed dollar_figure in capital to petitioner by date choate lent petitioner dollar_figure on date dollar_figure on date and dollar_figure on date at an interest rate of percent and dollar_figure on date at an interest rate of percent petitioner's manuals documents and procedures choate wrote petitioner's business plans for and he wrote petitioner's training and procedural manuals and manuals for project superintendents and managers fast track projects program scheduling preliminary cost reports project controls site analyses and estimating procedures he also wrote petitioner's employees' handbook for and choate wrote petitioner's internal control documents procedures for job site meetings subcontractor safety checklists for estimating bids for office buildings check voucher forms credit reports daily reports expense reports and employment applications the procedures choate developed worked in concert with petitioner's computer scheduling and accounting systems petitioner rarely hired an attorney choate negotiated contracts for petitioner he drafted and reviewed contracts purchase orders corporate resolutions stock sale agreements shareholders' agreements promissory notes profit-sharing_plans and deferred_compensation agreements choate handled claims from subcontractors no subcontractor claims against petitioner reached arbitration until choate authorized petitioner to issue sec_1244 stock on date computer technology choate used computer technology to digitize site plans for three-dimensional topography and site analysis he also digitized blueprints for buildings this let estimators do in minutes what formerly took several days choate kept current with computer-assisted design technology and he integrated computer technology systems with petitioner's procedures personnel and training choate hired and trained petitioner's key employees the first years and trained them in general construction and in the systems and procedures that he had developed for petitioner business development choate was principally responsible for developing petitioner's highly technical biomedical construction business other employees of petitioner often found leads for contracts however choate was principally responsible for obtaining contracts for petitioner awards entrepreneur of the year institute nominated choate in and named him in as entrepreneur of the year in the southeast construction division selection of the entrepreneur of the year is based on financial statements clients' opinions about the firms' performance and a personal interview relating to the business growth and performance of the nominee's firm in recent years e choate's assistant sec_1 dudley freese and barrett in and choate hired freese to estimate bids barrett to do interior work and dudley to pursue job leads choate trained dudley freese and barrett choate's training and education of dudley regarding the construction industry was vital to dudley choate was dudley's primary mentor in the construction business on date choate sold shares of petitioner's stock to a freese for dollar_figure which freese sold back around date for dollar_figure and b barrett and dudley for dollar_figure which they each sold back around date for dollar_figure choate owned percent of petitioner's stock when dudley freese and barrett each owned percent dudley pledged his home as collateral to choate to secure the loan from choate that dudley used to buy the shares from choate in dudley freese and barrett asked choate to split petitioner's profits based on stock ownership until a certain target was achieved and to split profits above the target equally four ways choate rejected this plan at the time of trial dudley and barrett jointly owned a construction company and freese worked for another construction company bunyard in date choate hired ben bunyard bunyard to be a project manager bunyard had previously worked in the construction business but he learned more about project management from choate than from anyone else bunyard received a bonus in page on date choate hired david a page page to be petitioner's chief financial officer comptroller and chief of computers page had an accounting degree and had worked for a contractor he spent to hours each week with choate during the first months that he worked at petitioner learning about computers construction and choate's detailed cost accounting controls he and choate usually reviewed checks from p m to p m on thursdays they made notes and sent them to project managers they reviewed the reports project managers returned to accounting f compensation paid_by petitioner petitioner did not pay choate for work he performed during its first months for its fiscal_year ending date petitioner paid dollar_figure to choate and paid salary wages and other labor costs of dollar_figure petitioner paid salaries and bonuses to its officers as follows fiscal_year choate dudley freese barrett dollar_figure date date big_number date big_number -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure big_number the record does not show how much petitioner paid dudley freese and barrett during petitioner's fiscal_year ending date petitioner has always had a policy of paying bonuses to its employees the bonuses petitioner pays to its project managers and superintendents often exceed their salaries petitioner paid bonuses based on the amount of work or revenues the employees produced choate authorized bonuses for petitioner's officers and shareholders himself dudley freese and barrett on date petitioner paid those bonuses in the fiscal_year ending date as follows percent bonus as officers' percent of of stock percent of total officers' officer ownership bonus bonus pool pay total pay choate dollar_figure dollar_figure dollar_figure dudley big_number dollar_figure big_number freese big_number dollar_figure big_number barrett big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure choate set these bonuses based on performance but he did not use a formula to compute them choate required dudley freese and barrett to lend their bonuses to petitioner g petitioner's gross_sales taxable_income and retained earnings petitioner grew dramatically during its first years petitioner reported income on its audited financial statements under the percentage_of_completion_method_of_accounting and reported income on its income_tax returns under the completed_contract_method of accounting petitioner's gross_sales taxable_income and retained earnings under those two accounting methods are as follows taxable_income gross_sales completed percentage completed percentage year contract completion contract completion dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number retained earnings completed percentage contract completion year dollar_figure dollar_figure big_number big_number big_number big_number the value of petitioner's stock increased as its retained earnings increased h return on equity using the percentage_of_completion_method petitioner's return on equity net profits ie profits less taxes and compensation of the ceo divided by equity was about percent for percent for and percent for under the completed_contract_method petitioner's return on equity was about big_number percent for petitioner's average return on equity for and wa sec_45 percent under the percentage_of_completion_method_of_accounting and percent under the completed_contract_method petitioner paid dollar_figure in dividends dollar_figure per share on date i reynolds construction businesses are generally required to have a surety bond for the amount of the contract as a condition for submitting a bid and entering a contract robert n reynolds reynolds a surety bond agent worked with choate for petitioner and with barrett freese and dudley for their own companies reynolds used the following criteria to evaluate the companies owned by barrett freese dudley and choate when they sought surety bonds the character and integrity of the key individual the capacity and experience of the company to perform projects they want to undertake and the amount of cash in or the financial ability of the company to perform the contracts a contentions of the parties opinion petitioner deducted the dollar_figure which it paid to choate in respondent determined and contends that it was unreasonable to pay choate more than dollar_figure and that part of the dollar_figure was not for services that choate rendered to petitioner in respondent's determination is presumed to be correct rule a b background a taxpayer may deduct a reasonable allowance for salaries or other compensation_for services actually rendered sec_162 a taxpayer may deduct compensation if it is reasonable in amount and purely for services sec_162 853_f2d_1267 5th cir affg tcmemo_1986_407 819_f2d_1315 5th cir affg tcmemo_1985_267 thus we must decide whether petitioner has shown that the compensation petitioner paid to choate in was reasonable in amount and whether it was purely for services factors considered in deciding if compensation is reasonable in amount courts have considered many factors in deciding whether compensation is reasonable in amount such as the employee's qualifications the nature and scope of the employee's work the size and complexity of the business general economic conditions the employer's financial condition a comparison of salaries paid with sales and net_income distributions to shareholders and retained earnings whether the employee and employer dealt at arm's length and if not whether an independent investor would have approved the compensation the employer's compensation policy for all employees the prevailing rates of compensation_for comparable positions in comparable companies compensation paid in prior years and whether the employee guaranteed the employer's debt rutter v commissioner supra owensby kritikos inc v commissioner supra 178_f2d_115 6th cir revg and remanding a memorandum opinion of this court dated date r j nicoll co v commissione59_tc_37 no single factor controls mayson manufacturing co v commissioner supra post-date facts the last day of the tax_year at issue was date respondent objected to the admission of evidence relating to some post-date events as irrelevant petitioner relies on events occurring after date to show choate's value to petitioner in the year ending date and to rebut respondent does not argue on brief that we should not consider events occurring after date on brief respondent points out that choate lent money to petitioner from date to date when he was receiving large bonuses from petitioner respondent's expert testified that he would consider petitioner's and financial success in estimating choate's reasonable_compensation for because the performance of an officer in a construction company affects the firm in later years dudley's and freese's testimony that they were important to petitioner and dudley's testimony that choate was not we do not consider events occurring after date in deciding the value of choate's services in petitioner's fiscal_year ending on that date see 88_tc_38 except as stated next we consider choate's entrepreneur of the year award as evidence that his compensation was reasonable because the selection process for the award had begun in and we believe that petitioner knew before date about most or all of choate's accomplishments that led to his receipt of the award we do not consider petitioner's growth from to in deciding choate's value to petitioner in because petitioner did not show that it knew in that the growth would occur c reasonableness of choate's compensation we next apply the factors listed above at paragraph b-1 in deciding whether the compensation petitioner paid to choate was reasonable employee's qualifications an employee's superior qualifications for his or her position with the business may justify high compensation 73_tc_1142 respondent concedes that choate was highly qualified for his position with petitioner this factor favors petitioner nature and scope of employee's work the duties performed by the employee the hours worked and the importance of the employee to the success of the company may justify high compensation rutter v commissioner supra mayson manufacturing co v commissioner supra respondent concedes that choate contributed significantly to petitioner's success but contends that dudley freese and barrett contributed as much as choate to petitioner's success we disagree choate was clearly more important to petitioner than anyone else reynolds a surety bond agent knew choate barrett freese and dudley professionally he testified that choate had a much greater ability than barrett freese or dudley to develop petitioner respondent speculates that choate did not work as many hours as he claimed however no witness contradicted choate's testimony about his own efforts and page petitioner's chief financial officer testified that he had never known anyone that worked as hard as choate respondent contends that it is common for a ceo to work long hours suggesting that choate's schedule was nothing out of the ordinary however respondent produced no evidence that ceo's commonly work as hard as choate did respondent points out that choate was quoted in a magazine article giving barrett freese and dudley credit for helping petitioner become successful this fact is not contrary to the conclusion that choate was more important to petitioner than his assistants this factor favors petitioner size and complexity of the business the size and complexity of a taxpayer's business are factors in deciding whether compensation is reasonable rutter v commissioner supra 528_f2d_176 10th cir affg 61_tc_564 mayson manufacturing co v commissioner supra respondent concedes that the construction industry is generally complex but contends that petitioner had not developed a niche in medical construction by date respondent's argument overlooks the fact that petitioner specialized in complex projects from its inception such as hospital operating rooms robotics facilities high-quality glass-making plants and clean industrial rooms all built to exacting specifications this factor favors petitioner general economic conditions general economic conditions may affect a company's performance and thus show the extent of the employee's effect on the company 853_f2d_1267 5th cir 178_f2d_115 6th cir respondent concedes that the construction industry was weak in despite this petitioner had become extremely successful by date this factor favors petitioner petitioner's financial condition the past and present financial condition of a company is relevant to deciding whether compensation was reasonable home interiors gifts inc v commissioner supra pincite8 respondent concedes that petitioner had become financially successful by respondent points out that petitioner's gross and net profit margins for the fiscal_year ending date were percent and percent which is less than the average of and percent for commercial construction contractors with receipts of dollar_figure to dollar_figure million according to robert morris associates rma data we give this rma data little weight because we doubt that the companies on which it is based were in only their third year of operation this factor favors petitioner comparison of salaries paid with sales and net_income courts have compared sales and net_income to amounts of compensation in deciding whether compensation is reasonable mayson manufacturing co v commissioner supra respondent concedes that choate's compensation was a small percentage of petitioner's gross_sales for petitioner had gross_sales of dollar_figure under the completed_contract_method of accounting and dollar_figure under the percentage_of_completion_method this factor favors petitioner distributions to shareholders and retained earnings courts consider the amount of distributions to shareholders in deciding if compensation is reasonable mayson manufacturing co v commissioner supra the failure to pay more than a minimal amount of dividends may suggest that some of the amounts paid as compensation to a shareholder-employee are dividends owensby kritikos inc v commissioner f 2d pincite3 and warrant further scrutiny by the court 501_f2d_675 n 7th cir however corporations are not required to pay dividends shareholders may be equally content with the appreciation of their stock if the company retains earnings owensby kritikos inc v commissioner supra home interiors gifts inc v commissioner supra pincite petitioner retained its earnings and did not pay dividends before when it paid dividends of dollar_figure petitioner needed to retain earnings to be able to obtain surety bonds which allowed it to bid on large contracts petitioner's retained earnings grew from negative dollar_figure in to dollar_figure under the completed_contract_method of accounting and from dollar_figure to dollar_figure under the percentage_of_completion_method at the end of the year in issue we believe a shareholder of petitioner's would be satisfied with these results respondent points out that choate wanted petitioner to elect s_corporation status earlier than date and that he thought that this case would have been unnecessary if petitioner had made the election earlier respondent contends that this shows that choate's bonus was a disguised_dividend respondent cites no case in which a court considered the fact that a business owner preferred s_corporation status in deciding if compensation was reasonable we disagree that choate's wanting to elect s_corporation status has any bearing here this factor favors petitioner whether an independent investor would have approved petitioner's pay to choate if the employee and employer did not deal at arm's length for example if the employee is the employer's sole or controlling shareholder the amount of compensation paid may be unreasonable owensby kritikos inc v commissioner supra pincite choate has been petitioner's majority shareholder at all times since choate founded petitioner thus we must decide whether an independent investor would have approved petitioner's pay to choate id pincite7 we believe that an independent investor would have approved choate's compensation because his efforts led to its rapid growth and financial success the prime indicator of the return a corporation is earning for its investors is its return on equity id in 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 the u s court_of_appeals for the ninth circuit concluded that a rate of return on equity of percent would satisfy an independent investor and would show that the employee was not exploiting his position with the taxpayer in this case the return on equity for was about percent under the percentage_of_completion_method respondent points out that we have calculated return on investment by dividing taxable_income before net operating losses by shareholder's equity for each fiscal_year wy'east color inc v commissioner tcmemo_1996_136 respondent contends that since petitioner was capitalized with dollar_figure and petitioner's taxable_income was dollar_figure and dollar_figure in its fiscal years and under the completed_contract_method of accounting its return on investment was negative for those years we are not convinced by respondent's argument the year in issue is not or petitioner showed a substantial net profit and return on investment under the percentage_of_completion_method for and and under either method in dudley freese and barrett clearly received a good return on their investment in the stock of petitioner over a period that included the year in issue this factor favors petitioner petitioner's compensation policy for all employees courts have considered the taxpayer's compensation policy for other employees of the business in deciding whether compensation is reasonable mayson manufacturing co v commissioner f 2d pincite home interiors gifts inc v commissioner t c pincite this factor focuses on whether the entity pays top dollar to all of its employees including both shareholders and nonshareholders owensby kritikos inc v commissioner supra pincite0 petitioner paid choate at the high end of the compensation range petitioner points out that its project managers and superintendents often make more from bonuses which are based on performance than they do from salaries but petitioner presented no evidence that its other employees were paid at or near the high end of the compensation range cf home interiors gifts inc v commissioner supra pincite0 this factor favors respondent prevailing rates of compensation_for comparable positions in comparable companies in deciding whether pay is reasonable we compare it to compensation paid to persons holding comparable positions in comparable companies 853_f2d_1267 5th cir mayson manufacturing co v commissioner supra pincite both parties produced expert testimony regarding this factor petitioner's expert was stephen d kirkland kirkland and respondent's was emmet james brennan iii brennan brennan testified that choate's compensation wa sec_4 percent of petitioner's revenues while top performing companies paid their officer sec_2 percent of revenues brennan stated that high average compensation to ceo's of similar-sized construction companies was dollar_figure brennan stated that no atlanta construction company similar in size to petitioner that answered his survey paid its ceo more than dollar_figure in brennan did not show that the performance of the ceo's of the companies he considered was comparable to choate's performance or that the other companies were as successful as quickly as petitioner brennan's analysis is not helpful because he has not shown that he considered comparable firms and executives we have said this about brennan's testimony in other cases e g lumber city corp v commissioner tcmemo_1996_ pulsar components intl inc v commissioner tcmemo_1996_129 alondra indus ltd v commissioner tcmemo_1996_ guy schoenecker inc v commissioner tcmemo_1995_539 mad auto wrecking inc v commissioner tcmemo_1995_153 kirkland's opinion is that reasonable_compensation to choate for and would have been an average of dollar_figure per year kirkland based this amount in part on choate's pay from toon his prior service to petitioner the absence of benefits from petitioner petitioner's return on equity and choate's success with petitioner choate's pay from petitioner from to averaged dollar_figure kirkland said this wa sec_2 kirkland noted that he found no boats or lakehouses or relatives on petitioner's payroll leading him to observe that petitioner is a very clean organization reasonable in amount considering that toon paid choate dollar_figure in dollar_figure in dollar_figure in and dollar_figure in choate's average pay from toon for and was dollar_figure slightly more than his average pay from petitioner this fact tends to show that choate's pay in was reasonable this factor favors petitioner compensation paid in prior years an employer may deduct compensation paid in a year for services rendered in prior years 281_us_115 r j nicoll co v commissioner t c pincite respondent contends that petitioner's pay to choate in did not include catch-up pay for and we disagree choate testified that his compensation_for included catch-up pay for his services to petitioner before choate received no pay in his first months working for petitioner petitioner underpaid choate in and to keep more cash in the company so that it could obtain surety bonds choate awarded himself a large amount of catchup pay in when petitioner had become successful respondent contends that we should disregard choate's testimony because it was self-serving we disagree choate's testimony was plausible and consistent with the objective evidence respondent offered no evidence to contradict choate's testimony that petitioner intended to pay him catchup pay reynolds corroborated choate's testimony respondent points out that cases permitting catchup pay because of past undercompensation usually involve a substantial base_period see lucas v ox fibre brush co supra years r j nicoll co v commissioner supra years acme constr co v commissioner tcmemo_1995_6 years comtec systems inc v commissioner tcmemo_1995_4 years respondent concludes from this that a deduction for catchup pay is not available in a company's third year we disagree if a taxpayer otherwise qualifies it may deduct catchup pay the fact that petitioner could provide catchup pay quickly is another measure of choate's success this factor favors petitioner employee's guaranty of the employer's debt in deciding whether compensation is reasonable courts have considered whether the employee personally guaranteed the employer's debt see r j nicoll co v commissioner supra pincite choate personally guaranteed petitioner's debt in the early years respondent points out that in petitioner's fiscal_year ending date petitioner had a dollar_figure line of credit at the prime rate guaranteed by a shareholder presumably choate which there is no evidence petitioner used respondent also contends that choate profited by lending substantial amounts of money to petitioner in calendar_year at an interest rate of percent despite this there is no doubt that choate personally guaranteed petitioner's debt respondent contends that dudley assumed financial risk for petitioner respondent bases this on the fact that dudley pledged his home as collateral to choate when dudley bought percent of petitioner's stock dudley did not assume financial risk for petitioner he simply assumed risk to buy stock for himself this factor favors petitioner respondent's other contentions respondent cites guy schoenecker inc v commissioner tcmemo_1995_539 in that case we were not convinced that the taxpayer's ceo was exceptional or irreplaceable because an assistant or the ceo's son could do the ceo's job the taxpayer's growth was similar to that of its competitors the taxpayer had been in business for years before the years in issue and had not had the rapid growth and success that petitioner did choate's performance was exceptional there is no evidence that anyone else could have done what choate did for petitioner in tricon metals servs inc v commissioner tcmemo_1997_360 decided after the parties filed their briefs in this case we found that the compensation paid_by the taxpayer exceeded a reasonable amount however in tricon metals unlike this case the taxpayer did not show that its operations were highly technical or complex that it paid compensation_for services provided in prior years and that its ceo had managerial skills unique to its industry had founded a firm that became very successful in years or worked an inordinate number of hours conclusion we conclude that the amount of compensation that petitioner paid to choate in was reasonable d whether payments to choate were for services to be deductible compensation must be purely for services sec_162 rutter v commissioner f 2d pincite owensby kritikos inc v commissioner f 2d pincite3 there is no question that choate rendered services to petitioner however respondent contends that petitioner's payments to choate were disguised dividends and were not purely for services respondent points out that dudley and freese testified that they believed their bonuses for were based on stock ownership that dudley freese and barrett each received dollar_figure bonuses and choate received a dollar_figure bonus and that dollar_figure percent of the bonuses was paid to dudley freese and barrett and dollar_figure percent was paid to choate which is about in proportion to their stock ownership we disagree we think a more likely view of this is that choate's sale of his stock in petitioner to dudley freese and barrett reflects choate's assessment of their contribution to petitioner likewise petitioner probably paid them about that portion of the bonuses because choate continued to have the same assessment of them we believe choate set their bonuses based on his assessment of their work not based on their stock ownership choate credibly testified that the bonuses were for services rendered and were not based on stock ownership he rejected a plan which dudley freese and barrett suggested to him to split profits based on stock ownership and split the excess equally four ways after a certain target was achieved although dudley and freese testified that they believed that the bonuses were based on stock ownership they also testified choate decided how much stock he would allow dudley freese and barrett to buy from him that their own bonuses were based on their work not on their stock ownership dudley and freese were inconsistent on this point choate who made the decision was not respondent contends that the facts here are like those in nor-cal adjusters v commissioner tcmemo_1971_200 affd 503_f2d_359 9th cir we disagree in nor-cal adjusters unlike in this case bonuses were paid only to officer- shareholders and not to nonshareholder employees who did work similar to that done by officer-shareholders bonuses were exactly proportionate to stock ownership and the taxpayer's compensation plan was not based on a percentage of billings as were those of other independent insurance adjusting firms respondent contends that this case is similar to 399_f2d_603 9th cir affg tcmemo_1967_7 we disagree in pacific grains inc v commissioner supra pincite unlike this case the pay at issue did not include catchup pay for prior services and the taxpayer did not pay dividends and had no reason to accumulate earnings and not to pay dividends we conclude that petitioner paid the bonuses for services choate rendered to petitioner e conclusion based on the factors outlined above we conclude that petitioner's compensation to choate for petitioner's fiscal_year ending was reasonable in amount and was paid purely for services choate rendered to petitioner to reflect the foregoing and concessions decision will be entered under rule
